358 U.S. 278
79 S. Ct. 313
3 L. Ed. 2d 298
SOMERVILLE MILLING COMPANY MacNeil Bros. Company, Angus  M. MacNeil, et al., appellants,v.WORCESTER NORTH SAVINGS INSTITUTION.
No. 495.
Supreme Court of the United States
January 12, 1959

1
Mr. Angus M. MacNeil, for appellants.


2
Mr. Stanley M. Burns, for appellee.


3
The motion to strike the motion to dismiss is denied. The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied. Order per curiam.